Exhibit 10.5

 

Published Revolver CUSIP Number: 17259CAB1

Published Transaction CUSIP Number: 17259CAA3

 

FOURTH AMENDMENT AGREEMENT

 

This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 27th day of
September, 2010 among:

 

(a)                                  CINTAS CORPORATION NO. 2, a Nevada
corporation (“Borrower”);

 

(b)                                 the Lenders, as defined in the Credit
Agreement, as hereinafter defined;

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, as joint lead
arranger and administrative agent for the Lenders under the Credit Agreement
(“Agent”);

 

(d)                                 J.P. MORGAN SECURITIES LLC (successor by
merger to Banc One Capital Markets, Inc.), as joint lead arranger under the
Credit Agreement;

 

(e)                                  JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A.), as syndication agent under the Credit Agreement;

 

(f)                                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as co-documentation agent under the Credit Agreement;

 

(g)                                 U.S. BANK, NATIONAL ASSOCIATION, as
co-documentation agent under the Credit Agreement; and

 

(h)                                 FIFTH THIRD BANK, as co-documentation agent
under the Credit Agreement.

 

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Six Hundred Million Dollars
($600,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

 

1.                                       Amendment to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Applicable Facility Fee Rate”,  “Applicable Margin”, “Base
Rate”, “Commitment Increase Period”, “Commitment Period”, “Letter of Credit
Commitment”, “Maximum Commitment Amount”, “Required Lenders”, “Senior Note
Indebtedness” and “Total Commitment Amount” therefrom and to insert in place
thereof, respectively, the following:

 

“Applicable Facility Fee Rate” shall mean:

 

(a)                                  for any date prior to the Fourth Amendment
Effective Date, the Applicable Facility Fee Rate in effect prior to the Fourth
Amendment Effective Date;

 

(b)                                 effective on the Fourth Amendment Effective
Date until the first Margin Adjustment Date after the Fourth Amendment Effective
Date, twelve and one-half (12.50) basis points; and

 

(c)                                  commencing on the first Margin Adjustment
Date after the Fourth Amendment Effective Date and on each Margin Adjustment
Date thereafter, the number of basis points set forth in the following matrix,
based upon the S&P Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
the Facility Fee

1

 

A+ or higher

 

A1 or higher

 

12.50

2

 

A

 

A2

 

12.50

3

 

A-

 

A3

 

15.00

4

 

BBB+

 

Baa1

 

20.00

5

 

less than BBB+

 

less than Baa1

 

32.50

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the

 

2

--------------------------------------------------------------------------------


 

Applicable Facility Fee Rate, and (iv) if neither the S&P Rating nor the Moody’s
Rating shall exist, then the Applicable Facility Fee Rate shall be set at Level
5.  Changes to the Applicable Facility Fee Rate shall be immediately effective
on each Margin Adjustment Date.  The above matrix does not modify or waive, in
any respect, the rights of Agent and the Lenders to charge the Default Rate, or
the rights and remedies of Agent and the Lenders pursuant to Articles VII and
VIII hereof.

 

“Applicable Margin” shall mean:

 

(a)                                  for any date prior to the Fourth Amendment
Effective Date, the Applicable Margin in effect prior to the Fourth Amendment
Effective Date;

 

(b)                                 effective on the Fourth Amendment Effective
Date until the first Margin Adjustment Date after the Fourth Amendment Effective
Date, one hundred twelve and one-half (112.50) basis points for Eurodollar
Loans; and

 

(c)                                  commencing on the first Margin Adjustment
Date after the Fourth Amendment Effective Date and on each Margin Adjustment
Date thereafter, the number of basis points set forth in the following matrix,
based upon the S&P Rating or the Moody’s Rating in effect at such time:

 

Level

 

S&P Rating

 

Moody’s Rating

 

Applicable Basis Points for
Eurodollar Loans

1

 

A+ or higher

 

A1 or higher

 

87.50

2

 

A

 

A2

 

112.50

3

 

A-

 

A3

 

135.00

4

 

BBB+

 

Baa1

 

155.00

5

 

less than BBB+

 

less than Baa1

 

167.50

 

provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating and Moody’s
Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any time be at
different Levels in the above chart, and such difference is two Levels or more,
then the Applicable Margin shall be based upon the Level immediately below the
Level determined based on the higher of the S&P Rating and the Moody’s Rating,
(iii) if only one of the two ratings (S&P Rating or Moody’s Rating) shall exist,
then the existing rating shall determine the Level of the Applicable Margin, and
(iv) if neither the S&P Rating nor the Moody’s Rating shall exist, then the
Applicable Margin shall be set at Level 5.  Changes to the Applicable Margin
shall be immediately effective on each Margin Adjustment Date.  The above matrix
does not modify or waive, in any respect, the rights of Agent and the Lenders to
charge the Default

 

3

--------------------------------------------------------------------------------


 

Rate, or the rights and remedies of Agent and the Lenders pursuant to Articles
VII and VIII hereof.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(a) the Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal
Funds Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month (or, if such day is not a Business Day, such rate as calculated on
the most recent Business Day).  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

 

“Commitment Increase Period” shall mean the period from the Fourth Amendment
Effective Date to (a) the earlier of (i) the date that is thirty (30) days prior
to the last day of the Commitment Period, and (ii) the date that the Total
Commitment Amount is reduced to less than Two Hundred Million Dollars
($200,000,000) pursuant to Section 2.9(a) hereof; or (b) such later date as
shall be agreed to in writing by Agent.

 

“Commitment Period” shall mean the period from the Closing Date to September 26,
2014 or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

 

“Letter of Credit Commitment” shall mean the commitment of the Fronting Lender,
on behalf of the Lenders, to issue Letters of Credit in an aggregate face amount
of up to One Hundred Fifty Million Dollars ($150,000,000).

 

“Maximum Commitment Amount” shall mean Four Hundred Fifty Million Dollars
($450,000,000).

 

“Required Lenders” shall mean the holders of more than fifty percent (50%),
based upon each Lender’s Commitment Percentage, of an amount (the “Total
Amount”) equal to (a) during the Commitment Period, the Total Commitment Amount,
or (b) after the Commitment Period, the Revolving Credit Exposure; provided that
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Senior Note Indebtedness” shall mean the Indebtedness evidenced by the 6%
Senior Notes due 2012, the 6 1/8% Senior Notes due 2017 and the 6.15% Senior
Notes due 2036, in each case issued by Borrower, or any replacement or
refinancing of such Indebtedness or any other Indebtedness created pursuant to a
similar type of private debt instrument or agreement as the foregoing.

 

“Total Commitment Amount” shall mean the principal amount of Three Hundred
Million Dollars ($300,000,000), as such amount may be increased up to the
Maximum Commitment Amount pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.

 

4

--------------------------------------------------------------------------------


 

2.                                       Additions to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions thereto:

 

“Affected Lender” shall mean a Defaulting Lender or an Insolvent Lender.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Defaulting Lender” shall mean any Lender, as reasonably determined by Agent,
that (a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified Borrower or Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from Agent or Borrower to confirm that it
will comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to Agent or any other Lender when due an amount owed by
such Lender to Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured.  Any Defaulting Lender shall cease to be a Defaulting Lender
when Agent determines, in its reasonable discretion, that such Defaulting Lender
is no longer a Defaulting Lender based upon the characteristics set forth in
this definition.

 

“Fourth Amendment Effective Date” shall mean September 27, 2010.

 

“Insolvent Lender” shall mean a Lender that (a) is not Solvent or is the
subsidiary of a Person that is not Solvent; or (b) has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender (i) solely by virtue of the ownership or acquisition
of an equity interest in such Lender or a parent company thereof by a
governmental authority or an instrumentality thereof or (ii) if the Federal
Deposit Insurance Corporation (or any other

 

5

--------------------------------------------------------------------------------


 

federal agency that has the backing of the full faith and credit of the United
States) has assumed all of such Lender’s obligations under this Agreement, in
form and substance satisfactory to Agent.  Any Insolvent Lender shall cease to
be an Insolvent Lender when Agent determines, in its reasonable discretion, that
such Insolvent Lender is no longer an Insolvent Lender based upon the
characteristics set forth in this definition.

 

“KeyBank” shall mean KeyBank National Association, and its successors and
assigns.

 

“Non-Consenting Lender” shall mean that term as defined in
Section 10.3(c) hereof.

 

“Other Agents” shall mean that term as defined in Section 9.11 hereof.

 

“Solvent” shall mean, with respect to any Person, that (a) the fair value of
such Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Supporting Letter of Credit” shall mean a standby letter of credit, in form and
substance satisfactory to Agent and the Fronting Lender, issued by an issuer
satisfactory to Agent and the Fronting Lender.

 

3.                                       Deletion of Definition in Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to delete the
definition of Applicable Utilization Fee Rate.

 

4.                                       Additions to Letters of Credit
Provisions.  Section 2.2(b) of the Credit Agreement is hereby amended to add the
following new subsections (viii), (ix), (x) and (xi) at the end thereof:

 

(viii)                        Auto-Renewal Letters of Credit.  If Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
Agent (or the applicable Fronting Lender if the Fronting Lender is a Lender
other than Agent) to prevent any such renewal by giving prior notice to the
beneficiary thereof not later than thirty (30) days prior to the renewal date of
such Letter of Credit.  Once any such Letter of Credit that has automatic

 

6

--------------------------------------------------------------------------------


 

renewal provisions has been issued, the Lenders shall be deemed to have
authorized (but may not require) Agent (and the Fronting Lender) to permit at
any time the renewal of such Letter of Credit to an expiry date not later than
one year after the last day of the Commitment Period.

 

(ix)                                Letters of Credit Outstanding Beyond the
Commitment Period.  If any Letter of Credit is outstanding upon the termination
of the Commitment, then, upon such termination, Borrower shall deposit with
Agent, for the benefit of the Fronting Lender, with respect to all outstanding
Letters of Credit, either cash or a Supporting Letter of Credit, which, in each
case, is (A) in an amount equal to one hundred five percent (105%) of the
undrawn amount of the outstanding Letters of Credit, and (B) free and clear of
all rights and claims of third parties (other than Agent, the Fronting Lender
and the depository bank maintaining such deposit).  The cash shall be deposited
in an escrow account at a financial institution designated by the Fronting
Lender.  The Fronting Lender shall be entitled to withdraw (with respect to the
cash) or draw (with respect to the Supporting Letter of Credit) amounts
necessary to reimburse the Fronting Lender for payments to be made under the
Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit.  Borrower shall also execute such documentation as Agent
or the Fronting Lender may reasonably require in connection with the survival of
the Letters of Credit beyond the Commitment or this Agreement.  After expiration
of all undrawn Letters of Credit, the original Supporting Letter of Credit or
the remainder of the cash, as the case may be, shall promptly be returned to
Borrower.

 

(x)                                   Requests for Letters of Credit When One or
More Lenders are Affected Lenders.  If a Letter of Credit is requested at such
time that a Lender is an Affected Lender hereunder, then (A) such Letter of
Credit may be issued to the extent that Agent (and the Fronting Lender) shall
have entered into satisfactory (to Agent) arrangements (including, without
limitation, the posting of cash collateral by the Affected Lender) with Borrower
or such Affected Lender to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender, or (B) Agent may issue a Letter of Credit in an
amount that is the amount of the requested Letter of Credit less the Commitment
Percentage of such Affected Lender times the amount of the requested Letter of
Credit.

 

(xi)                                Letters of Credit Issued and Outstanding
When One or More Lenders are Affected Lenders.  With respect to any Letters of
Credit that have been issued and are outstanding at the time any Lender is an
Affected Lender, Agent (and the Fronting Lender) shall have the right to request
that Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent (and the Fronting Lender), such Letters of Credit so as to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.

 

5.                                       Additions to Swing Loans Provisions. 
Section 2.2(c) of the Credit Agreement is hereby amended to add the following
new subsections (iv) and (v) at the end thereof:

 

7

--------------------------------------------------------------------------------


 

(iv)                              Requests for Swing Loans When One or More
Lenders are Affected Lenders.  If a Swing Loan is requested at such time that a
Lender is an Affected Lender hereunder, then (A) such Swing Loan may be issued
to the extent that Agent shall have entered into satisfactory (to Agent)
arrangements (including, without limitation, the posting of cash collateral by
the Affected Lender) with Borrower or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender, or
(B) Agent may issue a Swing Loan in an amount that is the amount of the
requested Swing Loan less the Commitment Percentage of such Affected Lender
times the amount of the requested Swing Loan.

 

(v)                                 Swing Loans Outstanding When One or More
Lenders are Affected Lenders.  With respect to any Swing Loans that are
outstanding at the time any Lender is an Affected Lender, Agent shall have the
right to request that Borrower or such Affected Lender cash collateralize, in
form and substance satisfactory to Agent, such Swing Loans so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

 

6.                                       Amendment to Interest Provisions. 
Section 2.3 of the Credit Agreement is hereby amended to delete subsection
(c) therefrom and to insert in place thereof the following:

 

(c)                                  Default Rate.  Anything herein to the
contrary notwithstanding, if an Event of Default shall occur, upon the election
of Agent or the Required Lenders (i) the principal of each Loan and the unpaid
interest thereon shall bear interest, until paid, at the Default Rate, (ii) the
fee for the aggregate undrawn amount of all issued and outstanding Letters of
Credit shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto (as specified in Section 2.2(b)(iii) or (iv) hereof), and
(iii) in the case of any other amount not paid when due from Borrower hereunder
or under any other Loan Document, such amount shall bear interest at the Default
Rate; provided that, during an Event of Default under Section 7.1 or 7.10
hereof, the applicable Default Rate shall apply without any election or action
on the part of Agent or any Lender.

 

7.                                       Addition to Funding of Loans
Provisions.  Section 2.5 of the Credit Agreement is hereby amended to add the
following new subsection (e) at the end thereof:

 

(e)                                  Advancing of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, if Borrower requests
a Revolving Loan pursuant to Section 2.5(a) hereof (and all conditions precedent
set forth in Section 4.1 hereof are met) at a time when one or more Lenders are
Defaulting Lenders, Agent shall have the option, in its sole discretion, to
require (and, at the request of Borrower, shall require) the non-Defaulting
Lenders to honor such request by making a non pro-rata Revolving Loan to
Borrower in an amount equal to (i) the amount requested by Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders.  For purposes of such Revolving Loans, the Lenders that are
making such Revolving Loan shall do so in proportion to their Commitment
Percentages of the amount requested by Borrower.  For the avoidance of doubt, in
no event shall the aggregate outstanding principal amount of Loans made by a
Lender (other than Swing Loans made

 

8

--------------------------------------------------------------------------------


 

by the Swing Line Lender), when combined with such Lender’s pro rata share, if
any, of the Letter of Credit Exposure and the Swing Line Exposure, be in excess
of the Maximum Amount for such Lender.

 

8.                                       Additions to Payment Provisions. 
Section 2.6 of the Credit Agreement is hereby amended to add the following new
subsections (e) and (f) at the end thereof:

 

(e)                                  Affected Lender.  To the extent that Agent
receives any payments or other amounts for the account of an Affected Lender, at
the option of Agent or Borrower, such Affected Lender shall be deemed to have
requested that Agent use such payment or other amount (or any portion thereof,
at the discretion of Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii), and 2.5(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.

 

(f)                                    Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the sole
discretion of Agent, in order to pay Revolving Loans that were not advanced pro
rata by the Lenders, any payment of any Loan may first be applied to such
Revolving Loans that were not advanced pro rata.

 

9.                                       Amendment to Prepayment Provisions. 
Section 2.7 of the Credit Agreement is hereby amended to delete subsection
(a) therefrom and to insert in place thereof the following:

 

(a)                                  Right to Prepay.

 

(i)                                     Borrower shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender), all or any part of the principal amount of the Loans, as designated by
Borrower.  Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid.

 

(ii)                                  Borrower shall have the right, at any time
or from time to time, to prepay, for the benefit of the Swing Line Lender (and
any Lender that has purchased a participation in such Swing Loan), all or any
part of the principal amount of the Swing Loans then outstanding, as designated
by Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.

 

(iii)                               Notwithstanding anything in this Section 2.7
or otherwise to the contrary, at the discretion of Agent, in order to prepay
Loans that were not advanced pro rata by all of the Lenders, any prepayment of a
Loan shall first be applied to Loans made by the Lenders during any period in
which a Defaulting Lender or Insolvent Lender shall exist.

 

9

--------------------------------------------------------------------------------


 

10.                                 Amendment to Fees Provisions.  Section 2.8
of the Credit Agreement is hereby amended to delete subsection (b) therefrom and
to insert in place thereof the following:

 

(b)                                 Reserved.

 

11.                                 Amendment to Modification of Commitment
Provisions.  Section 2.9 of the Credit Agreement is hereby amended to delete
subsections (a) and (b) therefrom and to insert in place thereof, respectively,
the following:

 

(a)                                  Optional Reduction of Commitment.  Borrower
may at any time and from time to time reduce in whole or ratably in part the
Total Commitment Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving Agent not fewer than three Business Days’ written
notice of such reduction, provided that (i) any such partial reduction shall be
in an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000), (ii) there shall be no more than two such reductions during any
calendar year, and (iii) any such reduction that reduces the Total Commitment
Amount to less than Two Hundred Million Dollars ($200,000,000) shall constitute
a permanent reduction of the Total Commitment Amount and shall be effective
during the remainder of the Commitment Period.  Agent shall promptly notify each
Lender of the date of each such reduction and such Lender’s proportionate share
thereof.  After each such reduction, the facility fees payable hereunder shall
be calculated upon the Total Commitment Amount as so reduced.  If Borrower
reduces in whole the Commitment, on the effective date of such reduction
(Borrower having prepaid in full the unpaid principal balance, if any, of the
Loans, together with all interest and facility, utilization and other fees
accrued and unpaid, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Notes shall be delivered to Agent marked
“Canceled” and Agent shall redeliver such Notes to Borrower.  Any partial
reduction in the Total Commitment Amount shall be effective during the remainder
of the Commitment Period (provided that the Total Commitment Amount may
thereafter be increased during the Commitment Increase Period pursuant to
Section 2.9(b) hereof).  Upon each decrease of the Total Commitment Amount, the
Maximum Commitment Amount shall be proportionally decreased.

 

(b)                                 Increase in Commitment.  At any time during
the Commitment Increase Period, Borrower may request that Agent increase the
Total Commitment Amount up to an amount that shall not exceed the Maximum
Commitment Amount.  Each such request for an increase shall be in an amount of
at least Ten Million Dollars ($10,000,000), increased by increments of One
Million Dollars ($1,000,000), and may be made by either (i) increasing, for one
or more Lenders, with their prior written consent, their respective Revolving
Credit Commitments, or (ii) including one or more Additional Lenders, each with
a new commitment under the Revolving Credit Commitment, as a party to this
Agreement (each an “Additional Commitment” and, collectively, the “Additional
Commitments”).  During the Commitment Increase Period, all of the Lenders agree
that Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall be an

 

10

--------------------------------------------------------------------------------


 

Eligible Transferee and shall execute an Additional Lender Assumption Agreement,
(B) Agent shall provide to Borrower and each Lender a revised Schedule 1 to this
Agreement, including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (C) Borrower shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent
(and requested by the Lenders).  The Lenders hereby authorize Agent to execute
each Additional Lender Assumption Agreement on behalf of the Lenders.  On each
Additional Lender Assumption Effective Date, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, facility fees and other amounts paid or payable
with respect thereto as shall be necessary, in the opinion of Agent, in order to
reallocate among such Lenders such outstanding amounts, based on the revised
Commitment Percentages and to otherwise carry out fully the intent and terms of
this Section 2.9(b) (and Borrower shall pay to the Lenders any amounts that
would cause a prepayment of one or more Eurodollar Loans)  In connection
therewith, it is understood and agreed that the Maximum Amount of any Lender
will not be increased (or decreased except pursuant to subsection (a) hereof)
without the prior written consent of such Lender.  Borrower shall not request
any increase in the Total Commitment Amount pursuant to this Section 2.9(b) if a
Default or an Event of Default shall then exist, or immediately after giving pro
forma effect to any such increase would exist.

 

12.                                 Amendment to Agency Provisions.  Article IX
of the Credit Agreement is hereby amended to delete Sections 9.5, 9.6, 9.7, 9.8,
9.9 and 9.11 therefrom and to insert in place thereof, respectively, the
following:

 

Section 9.5.  Agent and Affiliates.  KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders.  With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.

 

Section 9.6.  Knowledge or Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that Agent receives such a notice,
Agent shall give notice thereof to

 

11

--------------------------------------------------------------------------------


 

the Lenders. Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that, unless and until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable, in its discretion, for
the protection of the interests of the Lenders.

 

Section 9.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement.  Agent shall
incur no liability under or in respect of this Agreement by acting upon any
notice, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 9.8.  Release of Guarantor of Payment.  In the event of a merger or
consolidation or similar event, or as otherwise permitted pursuant to this
Agreement, Agent, at the request and expense of Borrower, is hereby authorized
by the Lenders to release a Guarantor of Payment in connection with such
permitted event.

 

Section 9.9.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by Agent with respect to this
Agreement or any other Loan Document, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements resulting from Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction, or from any action taken or
omitted by Agent in any capacity other than as agent under this Agreement or any
other Loan Document.  No action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.9.  The undertaking in this
Section 9.9 shall survive repayment of the Loans, cancellation of the Notes, if
any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan

 

12

--------------------------------------------------------------------------------


 

Documents, termination of this Agreement and the resignation or replacement of
the agent.

 

Section 9.11.  Other Agents.  The financial institutions identified on the cover
page of this Agreement or otherwise herein, or in any amendment hereof or other
document related hereto, as being a “Joint Lead Arranger”, “Syndication Agent”
or “Bookrunner” (collectively, the “Other Agents”) shall have no rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement other
than, in the case of a Lender, those applicable to all Lenders as such.  Without
limiting the foregoing, the Other Agents shall not have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on the Other Agents in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.

 

13.                                 Additions to Agent Provisions.  Article IX
of the Credit Agreement is hereby amended to add the following new Sections
9.12, 9.13, 9.14 and 9.15 at the end thereof:

 

Section 9.12.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

 

Section 9.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article IX with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in this
Article IX, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

 

Section 9.14.  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or

 

13

--------------------------------------------------------------------------------


 

other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to the Lenders, to
pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agent and its agents and counsel, and any other
amounts due Agent.  Nothing contained herein shall be deemed to authorize Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

Section 9.15.  No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

 

14.                                 Amendment to Amendments and Consents
Provisions.  Article X of the Credit Agreement is hereby amended to delete
Section 10.3 therefrom and to insert in place thereof the following:

 

Section 10.3.                             Amendments, Consents.

 

(a)                                  General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and, in the case of amendments or modifications,
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)                                 Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 10.3:

 

(i)                                     Unanimous Consent Requirements. 
Unanimous consent of the Lenders shall be required with respect to (A) any
increase in the Commitment hereunder (except as specified in
Section 2.9(b) hereof), (B) the extension of maturity of the Loans, the payment
date of interest or scheduled principal hereunder, or the payment date of
facility fees payable hereunder, (C) any

 

14

--------------------------------------------------------------------------------


 

reduction in the stated rate of interest on the Loans (provided that the
institution of the Default Rate or post default interest and a subsequent
removal of the Default Rate or post default interest shall not constitute a
decrease in interest rate pursuant to this Section 10.3), or in any amount of
interest or scheduled principal due on any Loan, or any reduction in the stated
rate of facility fees payable hereunder or any change in the manner of pro rata
application of any payments made by Borrower to the Lenders hereunder, (D) any
change in any percentage voting requirement, voting rights, or the Required
Lenders definition in this Agreement, (E) the release of Borrower or any
Guarantor of Payment, except as specifically permitted hereunder, or (F) any
amendment to this Section 10.3 or Section 8.5 hereof.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

(c)                                  Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, (i) the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, or (ii) the consent of Required Lenders is required, but the consent
of the Required Lenders is not obtained (any Lender withholding consent as
described in subsections (i) and (ii) hereof being referred to as a
“Non-Consenting Lender”), then Agent may (and shall, if requested by Borrower),
at the sole expense of Borrower, upon notice to such Non-Consenting Lender and
Borrower, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 10.10 hereof)
all of its interests, rights and obligations under this Agreement to an Eligible
Transferee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).

 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 10.3, regardless of its
failure to agree thereto.

 

15

--------------------------------------------------------------------------------


 

15.                                 Additions to Miscellaneous Provisions. 
Article X of the Credit Agreement is hereby amended to add the following new
Sections 10.19, 10.20 and 10.21 at the end thereof:

 

Section 10.19.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, Agent shall have the
right (and Agent shall, if requested by Borrower), at the sole expense of
Borrower, upon notice to such Affected Lender and Borrower, to require that such
Affected Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 10.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Transferee, approved by
Borrower (unless an Event of Default shall exist) and Agent, that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and
(f) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).

 

Section 10.20.  Limitations on Liability of the Fronting Lender.  Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) the Fronting
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit.  In furtherance and not in limitation of
the foregoing, the Fronting Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation.

 

Section 10.21.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any

 

16

--------------------------------------------------------------------------------


 

such Person may act) retained by Agent or any Lender with respect to the
transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to Borrower, any other Companies,
or to any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation.  Borrower agrees, on behalf of itself and its Subsidiaries, not
to assert any claim or counterclaim against any such persons with regard to such
matters, all such claims and counterclaims, now existing or hereafter arising,
whether known or unknown, foreseen or unforeseeable, being hereby waived,
released and forever discharged.

 

16.                                 Amendments to Schedules.  The Credit
Agreement is hereby amended to delete Schedule 1 (Commitments of Lenders),
Schedule 2 (Guarantors of Payment) and Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification) therefrom and to insert in place thereof,
respectively, a new Schedule 1, Schedule 2 and Schedule 6.1 in the form of
Schedule 1, Schedule 2 and Schedule 6.1 hereto.

 

17.                                 Reallocation of Outstanding Amounts. On
the Fourth Amendment Effective Date, the Lenders shall make adjustments among
themselves with respect to the Loans then outstanding and amounts of principal
with respect thereto as shall be necessary, in the opinion of Agent, in order to
reallocate among such Lenders such outstanding amounts, based on the revised
Commitments as set forth in the revised Schedule 1 hereto.

 

18.                                 Closing Deliveries.  Concurrently with the
execution of this Amendment, Borrower shall:

 

(a)                                  deliver to Agent, for delivery to each
Lender requesting a Revolving Credit Note, such Lender’s Revolving Credit Note
in the amount specified in Schedule 1 to the Credit Agreement (after giving
effect to this Amendment);

 

(b)                                 execute and deliver to Agent, for its sole
benefit, the Fourth Amendment Agent Fee Letter, and pay to Agent the fees stated
therein;

 

(c)                                  execute and deliver to J.P. Morgan
Securities LLC, for its sole benefit, that certain J.P. Morgan Fee Letter, dated
as of the Fourth Amendment Effective Date, and pay to J.P. Morgan Securities LLC
the fees stated therein;

 

(d)                                 execute and deliver to Agent, for the pro
rata benefit of the Lenders, the Fourth Amendment Closing Fee Letter, and pay to
Agent the fees stated therein;

 

(e)                                  deliver to Agent an officer’s certificate
(or comparable domestic documents) certifying the names of the officers of each
Credit Party authorized to sign this Agreement, together with the true
signatures of such officers and (i) certified copies of the resolutions of the
board of directors (or comparable domestic documents) of such Credit Party
evidencing approval of the execution and delivery of this Agreement, and

 

17

--------------------------------------------------------------------------------


 

(ii) certified copies of the Organizational Documents of such Credit Party or
confirmation that such Organizational Documents have not been amended since the
Closing Date;

 

(f)                                    cause each Guarantor of Payment to
execute the attached Guarantor Acknowledgement and Agreement; and

 

(g)                                 pay all legal fees and expenses of Agent in
connection with this Amendment and any other Loan Documents.

 

19.                                 Representations and Warranties.  Borrower
hereby represents and warrants to Agent and the Lenders that (a) Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by Borrower and the performance and
observance by Borrower of the provisions hereof do not violate or conflict with
the Organizational Documents of Borrower or any law applicable to Borrower or
result in a breach of any provision of or constitute a default under any other
agreement, instrument or document binding upon or enforceable against Borrower;
(d) no Default or Event of Default exists, nor will any occur immediately after
the execution and delivery of this Amendment or by the performance or observance
of any provision hereof; (e) each of the representations and warranties
contained in the Loan Documents is true and correct in all material respects as
of the Fourth Amendment Effective Date as if made on the Fourth Amendment
Effective Date, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy or
insolvency laws or similar laws affecting the rights of creditors generally or
by general principles of equity.

 

20.                                 Waiver and Release.  Borrower, by signing
below, hereby waives and releases Agent, and each of the Lenders, and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims
arising out of, or relating to, the Credit Agreement and the other Loan
Documents of which Borrower is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

21.                                 References to Credit Agreement and
Ratification.  Each reference that is made in the Credit Agreement or any other
Related Writing to the Credit Agreement shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.

 

22.                                 Counterparts.  This Amendment may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which,

 

18

--------------------------------------------------------------------------------


 

when so executed and delivered, shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

23.                                 Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

24.                                 Severability.  Any term or provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the term or provision so held to be
invalid or unenforceable.

 

25.                                 Governing Law.  The rights and obligations
of all parties hereto shall be governed by the laws of the State of Ohio,
without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

19

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

CINTAS CORPORATION NO. 2

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

  as Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

  as Syndication Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

2

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

  as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

3

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

  as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

4

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

  as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

7

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM
AMOUNT

 

KeyBank National Association

 

19.5

%

$

58,500,000

 

$

58,500,000

 

JPMorgan Chase Bank, N.A.

 

19.5

%

$

58,500,000

 

$

58,500,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

14.0

%

$

42,000,000

 

$

42,000,000

 

U.S. Bank, National Association

 

13.0

%

$

39,000,000

 

$

39,000,000

 

Fifth Third Bank

 

13.0

%

$

39,000,000

 

$

39,000,000

 

PNC Bank, National Association

 

9.0

%

$

27,000,000

 

$

27,000,000

 

Wells Fargo Bank National Association

 

7.7

%

$

23,000,000

 

$

23,000,000

 

The Northern Trust Company

 

4.3

%

$

13,000,000

 

$

13,000,000

 

Total Commitment Amount

 

100

%

$

300,000,000

 

$

300,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Cintas Corporation, a Washington corporation

 

Cintas Corporation No. 3, a Nevada corporation

 

Cintas Corp. No. 8, Inc., a Nevada corporation

 

Cintas Corp. No. 15, Inc., a Nevada corporation

 

Cintas — RUS, L.P., a Texas limited partnership

 

Cintas Corporate Services, Inc., an Ohio corporation

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fourth Amendment Agreement dated as of September 27, 2010.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

 

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent arising out of, or relating to, the
Credit Agreement and the other Loan Documents, of which the undersigned are
aware or should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

CINTAS CORPORATION

 

CINTAS CORPORATION NO. 3

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CINTAS CORP. NO. 8, INC.

 

CINTAS — RUS, L.P.

 

 

By: Cintas Corp. No. 8, Inc., its general partner

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CINTAS CORP. NO. 15, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------